Citation Nr: 0839058	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-14 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
1997, for the award of service connection for neurogenic 
bladder with indwelling catheter for accrued purposes.

2.  Entitlement to an effective date earlier than March 26, 
1997, for the award of service connection for fecal 
incontinence, loss of sphincter control, colon dilation for 
accrued purposes.

3.  Entitlement to an effective date earlier than February 
26, 1998, for special monthly compensation based on 
paraplegia with loss of use of both legs, loss of anal and 
bladder sphincter control, and need of a higher level of care 
for aid and attendance for accrued purposes. 

4.  Entitlement to an effective date earlier than May 22, 
1996, for the award of service connection for multi-infarct 
dementia, cerebrovascular accident, transient ischemic 
attacks for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1946.  He died in March 2004.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issues on appeal.  

The appellant had requested a hearing before the Board.  The 
record reflects that in an August 2008 letter, the Board 
informed her of the date, time, and location for the hearing.  
In September 2008, the appellant informed her representative 
that she would not attend the hearing.  Thus, there is no 
Board hearing request pending at this time.  

The Board notes that an August 2006 rating decision denied 
multiple claims of clear and unmistakable error that the 
appellant had alleged had occurred during the veteran's 
lifetime.  She filed a timely notice of disagreement, and a 
statement of the case was issued in December 2007.  While a 
statement was received from her in February 2008, it was 
beyond the 60-day period following the issuance of the 
statement of the case.  See 38 C.F.R. § 20.302(b) (2008).  
The RO has not certified these issues as being part of the 
appeal, and the appellant's representative has not alleged 
that such claims are part of the current appeal.  Thus, the 
Board has not considered these issues in this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 14, 1997, there was no informal claim, 
formal claim, or written intent to file a claim for service 
connection for neurogenic bladder, and no document or 
evidence of record prior to that date can be read 
sympathetically as raising a claim for that benefit.

2.  Prior to March 26, 1997, there was no informal claim, 
formal claim, or written intent to file a claim for service 
connection for fecal incontinence, and no document or 
evidence of record prior to that date can be read 
sympathetically as raising a claim for that benefit.

3.  At the time of the veteran's death, he did not have a 
claim for entitlement to an effective date earlier than 
February 26, 1998, for the award of special monthly 
compensation based on paraplegia with loss of use of both 
legs and loss of anal and bladder sphincter control.

4.  Prior to February 26, 1998, the veteran was not in 
receipt of special monthly compensation under either 38 
U.S.C.A. § 1114(o) or under 38 U.S.C.A. § 1114(p).

5.  At the time of the veteran's death, he did not have a 
claim for entitlement to an effective date earlier than May 
22, 1996, for the award of service connection for multi-
infarct dementia, cerebrovascular accident, transient 
ischemic attacks.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 14, 
1997, for the award of service connection for neurogenic 
bladder with indwelling catheter for accrued purposes have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2008).

2.  The criteria for an effective date earlier than March 26, 
1997, for the award of service connection for fecal 
incontinence, loss of sphincter control, colon dilation for 
accrued purposes have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2008).

3.  The claim for an effective date earlier than February 26, 
1998, for the award of special monthly compensation based on 
paraplegia with loss of use of both legs, loss of anal and 
bladder sphincter control for accrued purposes is without 
legal merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).

4.  The criteria for an effective date earlier than February 
26, 1998, for special monthly compensation by reason of the 
need for the higher level of aid and attendance pursuant to 
the provisions of 38 U.S.C.A. § 1114(r)(2) for accrued 
purposes have not been met.  38 U.S.C.A. §§ 1114(k) - (r), 
1502, 5103, 5103A, 5107, 5110, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2008).

5.  The claim for an effective date earlier than May 22, 
1996, for the award of service connection for multi-infarct 
dementia, cerebrovascular accident, transient ischemic 
attacks for accrued purposes is without legal merit.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 
(2008); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008), defines VA's 
duty to notify and assist the appellant in the development of 
a claim.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements require VA to notify the claimant of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence she is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, VCAA notice (sent in February 2005) was 
provided before consideration of the issues on appeal.  The 
appellant had filed claims for accrued benefits, and VA 
provided her with the evidence necessary to establish a claim 
for accrued benefits.  It also informed her of who bore what 
responsibility for obtaining and submitting evidence.  It 
must be noted that the appellant's arguments as to why she 
should be awarded earlier effective dates indicate actual 
knowledge of the type of evidence needed to establish such 
benefits.  The Board finds that the duty to notify has been 
met.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  One of the unique 
circumstances in an accrued benefits claim is the fact that 
only evidence contained in the claims file at the time of the 
veteran's death will be considered when reviewing a claim for 
accrued benefits.  This includes service department and VA 
medical records, which are considered to be constructively in 
the claims file at the date of death, even though they may 
not physically be in the file until after that date.  Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).  VA treatment 
records, showing treatment for the veteran from 1999 to 2004, 
have been associated with the claims file during the appeal, 
which is appropriate.  

The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Criteria & Analysis

At the time of the veteran's death, he had claims pending for 
earlier effective dates.  The appellant submitted a claim for 
accrued benefits within one year of the veteran's death.

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, which will be paid to survivors as 
provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2008).  The substance of the survivor's claims is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death; that is, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation and increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA 
regulations also provide that the terms claim and application 
are defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
Under 38 C.F.R. § 3.155(a) it further addresses an informal 
claim by stating that the veteran or a representative of the 
veteran can file an informal claim by communicating an intent 
to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See id.  

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello, 3 
Vet. App. at 199.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. 
§ 3.157(b).  When the evidence is from a private physician, 
the date of receipt of such evidence will be accepted when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician and shows the 
reasonable possibility of entitlement to benefits.  Id. at 
(b)(2).

A.  Earlier effective date for service connection for 
neurogenic bladder 
and fecal incontinence

Initially, the Board notes that at the time service 
connection was initially granted in an October 1996 rating 
decision, the RO immediately considered whether the veteran 
was competent to handle the disbursement of funds and 
determined he was incompetent.  The appellant, the veteran's 
surviving spouse, was named as the veteran's fiduciary, and 
she has been his fiduciary since the veteran filed his 
original claim in May 1996.  

The record reflects that on May 22, 1996, the veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension.  In the portion of the application 
asking if the disability was incurred during service, the 
veteran stated "high blood pressure in Army, knot on head 
since 1945."  In a separate portion asking for the nature of 
sickness, disease, or injuries for which his claim was made 
and the date each began, he again noted the knot on the head, 
which he stated occurred in 1945 and high blood pressure, 
which he stated he had while in service.  He also listed 
dementia, which he stated began in 1990 and noted it had 
gradually gotten worse and that he was totally disabled as of 
January 1994.  When asked to list physicians and hospitals 
that treated him for disabilities for which he was claiming 
service connection, the veteran provided the names of several 
doctors and noted they had treated him for high blood 
pressure and ulcers.  The veteran completed portions of the 
application that addressed being totally disabled, i.e, 
pension benefits, but not the portion that asks for net worth 
and other income-related information.  

In a July 1996 letter from the appellant, she stated the 
veteran had suffered from ischemia throughout the brain.  She 
stated he had been hospitalized in 1972 with hypertension and 
that the veteran had told her he had had hypertension since 
service.  She reported the veteran having nightmares in 
relation to his service.  The appellant stated that when the 
veteran was discharged from service, he and his fellow 
servicemen were promised "a pension at 65 or upon total 
disability."  She noted that war veterans and spouses were 
paid a pension from the American Revolution until 1979.  The 
appellant stated the veteran had been totally disabled since 
February 1, 1994, and that she had done sterile packing, put 
diapers on him, watched him eat, prevented him from choking, 
and other things.  

In July 1996, the veteran submitted an NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, wherein 
he indicated that he had been treated for blood pressure 
since service but because of his dementia, he was unable to 
provide treatment dates.

On March 14, 1997, the veteran was admitted to a private 
hospital.  It showed the veteran was having difficulty 
voiding and that a catheter was placed.  The discharge 
diagnosis was obstructive uropathy secondary to benign 
prostatic hypertrophy versus neurogenic bladder.

On April 11, 1997, a VA Form 21-4555, Veteran's Initial 
Application in Acquiring Specialty Adapted Housing, was 
submitted showing that the veteran reported wanting to live 
in a certain condominium.  The appellant stated the veteran 
was receiving therapy for left-side weakness, had a torn 
right rotator cuff and was unable to push himself up in bed.

On February 26, 1998, the veteran, through his 
representative, submitted an informal claim indicating that 
he was seeking an "Increase in Compensation (for K-
rating)."  On March 7, 1998, the veteran submitted a VA Form 
21-4138, Statement in Support of Claim, wherein he stated he 
believed he was entitled to a "special rating, (K-Rating) 
because of loss of use of vital organs."  On March 16, 1998, 
the veteran submitted another VA Form 21-4138, Statement in 
Support of Claim, stating that he had "lost all use of my 
bladder and bowels" and was "incontinent." 

In a January 1999 rating decision, the RO granted service 
connection for neurogenic bladder, effective February 26, 
1998.  At that time, the RO denied the claim for service 
connection for fecal incontinence.  The veteran appealed both 
the denial of service connection for fecal incontinence and 
the effective date assigned for the neurogenic bladder.  In 
an April 2000 rating decision, the RO granted service 
connection for fecal incontinence, effective March 26, 1999.  
The veteran appealed the effective date assigned.  In a May 
2001 rating decision, the RO awarded an earlier effective 
date of February 26, 1998, for the award of service 
connection for fecal incontinence.  In a March 2006 rating 
decision, the RO granted an earlier effective date of March 
14, 1997, for the award of service connection for neurogenic 
bladder and an earlier effective date of March 26, 1997, for 
the award of service connection for fecal incontinence.

The appellant currently alleges that service connection for 
these two disabilities should have been awarded prior to the 
current dates assigned.  She argues that there are private 
medical records that establish the veteran had both of these 
disabilities as early as 1996.  She also argues that the 
veteran had been examined by VA in 1996 and 1997 and was 
wearing a catheter at that time and she had to clean up a 
bowel movement the veteran had, which should have put VA on 
notice that service connection for neurogenic bladder and 
fecal incontinence was warranted.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against a finding that an effective date earlier than March 
14, 1997, for the award of service connection for neurogenic 
bladder and an effective date earlier than March 26, 1997, 
for the award of service connection for fecal incontinence 
are warranted.  The reasons follow.

The Board has looked at the submissions from the 
veteran/appellant that were received prior to March 1997 and 
finds that they lack evidence of an intent to file a claim 
for service connection for bladder and bowel problems.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  The Board has applied this 
duty to the veteran's submissions.  

The May 1996 application for compensation or pension makes no 
mention of seeking compensation benefits for bladder or bowel 
problems.  The application is silent for any such intent.  
Based on the Board's review of the application, the veteran 
was filing for both compensation and pension, as he completed 
portions of the application that included both benefits.  
(The agency of original jurisdiction agreed with this, as it 
sent the veteran a VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report, to the veteran and asked him 
to complete the form.)  The veteran was clear in that the 
only two disabilities for which he attributed to service were 
high blood pressure and a knot on the head.  See VA Form 21-
526, Parts 12, 17, and 20.  

In the July 1996 letter, the appellant mentioned having to 
change diapers for the veteran for the past two-and-one-half 
years.  Even reading the letter sympathetically and in 
conjunction with the VA Form 21-526, the Board still finds 
that there is a lack of intent shown to file a claim for 
service connection for neurogenic bladder and fecal 
incontinence.  In the July 1996 letter, which is five pages 
long, the appellant reports the veteran's past medical 
history to some extent, how there was an expectation that the 
veteran would be entitled to pension when he turned 65 years 
old based upon his service in World War II, and the current 
status of the veteran's health.  In mentioning the diapers, 
there is no discussion on why the veteran had to wear 
diapers.  Based upon the Board's reading of the letter, the 
appellant was venting her frustration as to what the veteran 
had gone through and the difficulties she was facing in 
taking care of the veteran.  The quick mention of having to 
change diapers does not, in the Board's view, equate with a 
finding that she was showing an intent to file a claim for 
service connection for neurogenic bladder and fecal 
incontinence.

It must be noted that when the appellant first appealed the 
effective date assigned for the neurogenic bladder, she 
argued the veteran should be granted an earlier effective 
date based upon there being medical evidence in 1997 that the 
veteran had urinary incontinence.  It was not until January 
2002 that she asserted her July 1996 letter should have been 
a claim for service connection for bladder and bowel 
incontinence.  This is evidence against a finding that her 
July 1996 letter showed an intent to file a claim for bladder 
and bowel incontinence.

The appellant is correct in that there are medical records 
dated prior to March 1997 that show the veteran was having 
difficulty with voiding, urinary tract infections, bowel 
dysfunctions, and some incontinence.  The medical records, 
however, cannot be deemed to be informal claims for service 
connection for neurogenic bladder and fecal incontinence.  
They are not a communication from the veteran, his 
representative, a Member of Congress, or an agent 
communicating an intent to file a claim for compensation 
benefits, as the veteran had not executed a power of attorney 
for any of the private physicians to be able to submit a 
claim on his behalf.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  
While the medical records show that the veteran was having 
difficulty with his bladder and bowels, and the Board 
concludes that these records are not informal claims for 
compensation benefits.  See Brannon v. West, 12 Vet. App. 32, 
35 (1998) ("The mere presence of the medical evidence does 
not establish an intent on the part of the [claimant] to seek 
. . . service connection. . . .").  

The Brannon case is on point to the facts in this case.  See 
id.  Specifically, the veteran in that case was service 
connected for a skin disorder, and a VA examination report 
showed a finding by the examiner that the veteran suffered 
from "[t]remendous anxiety secondary to itching."  Id. at 
33.  The veteran in that case had alleged that this 
established an informal claim for secondary service 
connection for a psychiatric disorder and that an earlier 
effective date was warranted (the veteran had filed a claim 
for service connection for a psychiatric disorder after the 
VA examination).  The Court found that the examination report 
did not establish an intent on the part of the veteran to 
seek secondary service connection for the psychiatric 
disorder.  Id. at 35.  It added that while the Board must 
interpret a claimant's submissions broadly, it was not 
required to conjure up issues that were not raised by the 
claimant.  Id.  Here, the fact that there was evidence prior 
to March 1997 that the veteran had bladder and bowel 
difficulties does not establish an intent by the veteran to 
file a claim for service connection for those disabilities.  
Thus, the medical records do not establish a basis for an 
earlier effective date for the grant of service connection 
for neurogenic bladder and fecal incontinence.

The Board notes that the RO adjudicated these two claims for 
earlier effective dates based upon their being increased-
rating claims.  As noted above, under the statute and the 
regulation, an effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  The RO applied 
this portion of the statute/regulation to award the veteran 
an earlier effective date for the grant of service connection 
for neurogenic bladder and fecal incontinence.  This is an 
incorrect application of the law to the facts in this case, 
resulting in the payment of benefits to which the veteran was 
not entitled.  Ross v. Peake, 21 Vet. App. 528, 533 (2008) 
(holding that exception in increased-rating claims that 
allows for an effective date earlier than date of claim does 
not apply to claims for secondary service connection); Roper 
v. Nicholson, 20 Vet. App. 173, (2006); Ellington v. Peake, 
541 F.3d 1364, (Fed. Cir. 2008).  Both the Court and the 
Federal Circuit have determined that a claim for service 
connection for a disability that is secondary to a service-
connected disability (here, it would be the claims for 
neurogenic bladder and fecal incontinence) are not claims for 
increased benefits of a service-connected disability.  See 
id.  Therefore, the Board finds no basis to award an earlier 
effective date by applying this part of the law on effective 
dates.

Accordingly, for the above reasons, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than March 14, 1997, for the award of service 
connection for neurogenic bladder and an effective date 
earlier than March 26, 1997, for the award of service 
connection for fecal incontinence.  In reaching the 
conclusion above, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 Therefore, the claim must be denied.


B.  Earlier effective date for special monthly compensation 
based on paraplegia with loss of use of both legs, loss of 
anal and bladder sphincter control, and need of a higher 
level of care for aid and attendance for accrued purposes

The Board notes that the RO labeled this issue as, 
"Entitlement to an effective date prior to 2-26-98 for 
special monthly compensation based on paraplegia with loss of 
use of both legs, loss of anal and bladder sphincter control 
and need of a higher level of care for aid and attendance for 
accrued purposes."  

As to the portion of the claim that addresses an earlier 
effective date for special monthly compensation based upon 
paraplegia with loss of use of both legs, loss of anal and 
bladder sphincter control, the Board concludes that such 
issue was not pending at the time of the veteran's death.  A 
May 2001 rating decision did the following: (1) granted 
service connection for fecal incontinence, effective February 
26, 1998; (2) granted service connection for loss of use of 
both lower extremities, effective February 26, 1998; (3) 
granted special monthly compensation based on loss of use of 
both lower extremities, effective date February 26, 1998; and 
(4) granted special monthly compensation based on entitlement 
to a higher level of aid and attendance and higher level of 
care, effective February 26, 1998.  The veteran was notified 
of the decision on June 12, 2001.  In August 2001, the 
veteran withdrew any pending appeal he had at that time based 
on the benefits granted in the May 2001 rating decision.  

In January 2002, the veteran submitted a notice of 
disagreement, stating he was appealing the June 12, 2001, 
rating decision because he should have been granted an 
earlier effective date due to his wearing diapers and the 
need for a higher aid and attendance.  There is nothing in 
that document to indicate the veteran was appealing the 
issues involving either service connection for loss of use of 
the lower extremities or the award of special monthly 
compensation based on loss of use of the lower extremities, 
which brought the veteran to the "o" level of special 
monthly compensation.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. 
§ 3.350(e).  The Board concludes that there was no claim 
pending for an earlier effective date based upon either 
service connection for loss of use of the lower extremities 
or for special monthly compensation based on loss of use of 
the lower extremities.

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the Federal Circuit concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  In Jones, the Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran's having had a claim pending at 
time of death, the surviving spouse has no claim upon which 
to derive his or her own application.  Id. at 1300.

In the instant case, while there were claims pending at the 
time of the veteran's death, there was no claim pending for 
entitlement to an effective date earlier than February 26, 
1998, for special monthly compensation based on paraplegia 
with loss of use of both legs, loss of anal and bladder 
sphincter control  Accordingly, there is no legal basis to 
the appellant's claim for payment of accrued benefits as to 
this particular issue.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of accrued 
benefits is denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to the appellant's claim for an earlier effective date for 
the award of a higher level of aid and attendance, the Board 
finds that an effective date earlier than February 26, 1998, 
for the award of this benefit is legally precluded.  

Initially, the Board notes that the basic criteria for the 
higher level of aid and attendance allowance is specified in 
38 C.F.R. § 3.352(b)(1).  A veteran is entitled to the higher 
level aid and attendance allowance authorized by 38 U.S.C.A. 
§ 1114(r) and 38 C.F.R. § 3.350(h) in lieu of the regular aid 
and attendance allowance when all of the following conditions 
are met: (i) the veteran is entitled to the compensation 
authorized under 38 U.S.C.A. § 1114(o), or the maximum rate 
of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) 
the veteran meets the requirements of entitlement to the 
regular aid and attendance allowance, and (iii) the veteran 
needs a "higher level of care" than is required to 
establish entitlement to the regular aid and attendance 
allowance, and in the absence of the provision of such higher 
level of care the veteran would require hospitalization, 
nursing home care, or other residential institutional care.

The award of the higher level of aid and attendance was 
premised on the veteran meeting the above requirements as of 
February 26, 1998.  Prior to date, the veteran was not in 
receipt of special monthly compensation under either 
38 U.S.C.A. § 1114(o) or § 1114(p), and thus he could not 
receive a higher level of aid and attendance.  The current 
effective date is the earliest effective date allowed by law. 

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim for entitlement to an 
effective date earlier than February 26, 1998, for the award 
of additional aid and attendance allowance under 38 U.S.C.A. 
§ 1114(r)(2) must be denied based on a lack of entitlement 
under the law.  Sabonis, 6 Vet. App. at 430.

C.  Earlier effective date for service connection for multi-
infarct dementia, cerebrovascular accident, transient 
ischemic attacks

As noted above, the Federal Circuit has concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  See Jones, 136 F.3d at 1299.  
In the instant case, while there were claims pending at the 
time of the veteran's death, there was no claim pending for 
entitlement to an effective date earlier than May 22, 1996, 
for the award of service connection for multi-infarct 
dementia, cerebrovascular accident, transient ischemic 
attacks.  Accordingly, there is no legal basis to the 
appellant's claim for payment of accrued benefits as to this 
particular issue.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of accrued 
benefits is denied due to the absence of legal merit.  See 
Sabonis, 6 Vet. App. at 430.


ORDER

An effective date earlier than March 14, 1997, for the award 
of service connection for neurogenic bladder with indwelling 
catheter for accrued purposes is denied.

An effective date earlier than March 26, 1997, for the award 
of service connection for fecal incontinence, loss of 
sphincter control, colon dilation for accrued purposes is 
denied.

An effective date earlier than February 26, 1998, for special 
monthly compensation based on paraplegia with loss of use of 
both legs, loss of anal and bladder sphincter control, and 
need of a higher level of care for aid and attendance for 
accrued purposes is denied. 

An effective date earlier than May 22, 1996, for the award of 
service connection for multi-infarct dementia, 
cerebrovascular accident, transient ischemic attacks for 
accrued purposes is denied.


________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


